                    Case 1:21-mj-00161-ZMF Document 3 Filed 01/27/21 Page 1 of 1




                                                 OFFICE OF THE CLERK
                                         UNITED STATES DISTRICT COURT
                                                       for the
                                        MIDDLE DISTRICT OF PENNSYLVANIA
                                                  U.S. Courthouse
                                            228 Walnut Street, Rm. 1060
                                                    P.O. Box 983
                                             Harrisburg, PA 17108-0983

  Peter J. Welsh,                          (717) 221-3920 FAX (717) 221-3959                 Scranton:     (570) 207-5600
Acting Clerk of Court                    Internet Address: www.pamd.uscourts.gov             Williamsport: (570) 323-6380




                                                  January 27, 2021

        Tiffany Lavigne-Rhodes, Courtroom Deputy
        United States District Court
        District of Columbia
        333 Constitution Avenue, N.W.
        Washington, D.C. 20001

                 RE: Brian Gundersen – PAMD Case No.: 4:21-MJ-00011
                 Charging District’s Case No. 1:21-mj-00161

        Dear Tiffany:

        Please be advised that initial proceedings under Rule 5 were held as to the above named
        defendant. The defendant was ordered released and to appear via Zoom before the charging
        district on February 2, 2021 at 1:00 p.m. The filings from the court proceeding may be retrieved
        from NextGen CM/ECF at https://pamd-ecf.sso.dcn and are attached.

        If this office can be of any further assistance, please contact the undersigned court clerk at (570)
        323-9881.


        Regards,
        s/Christine A. Williamson
        Deputy Clerk
